Opinión disidente emitada por el
Juez Presidente Sr. Tra-vieso.
Junio 11, 1948.
En la demanda interpuesta contra la Sucesión del Dr. Eugenio Fernández García, el demandante José Antonio An-tonetti alega como primera causa de acción que Francisca Antonetti y el citado doctor, siendo ambos solteros y en con-diciones para poder contraer matrimonio sin dispensa de clase alguna, sostuvieron relaciones amorosas en Salinas, Puerto Rico, allá por los años 1917 y 1918, como resultado de las cuales nació el demandante allá por el día 12 de mayo de 1918. Se alega además que Fernández García “alimentó siempre, acarició y se ocupó de la educación e instrucción del demandante, a quien trató cómo su hijo, pública y pri-vadamente, y habiendo dicho demandante disfrutado de la posesión constante del estado de hijo natural de dicho don Eugenio Fernández García”; 7 que los demandados se han negado a reconocer al demandante como hijo natural de su causante. Como segunda causa de acción' se alega que el causante dejó bienes que tienen un valor mayor de $500,000; que el demandante tiene derecho a participar de *485dicha herencia como hijo natural'del finado doctor Fernán-dez García,; y que los demandados no le han entregado su participación. Pide el demandante que se le declare hijo natural reconocido del finado, con derecho a llevar su ape-llido y que se condene a los demandados a entregar al de-mandante su participación en la herencia y al pago de cos-tas y honorarios de ahogado.
La Sucesión demandada contestó negando específica-mente los hechos esenciales de la demanda.
Contra la sentencia dictada por la Corte de Distrito de San Juan, de acuerdo con la súplica de la demanda, los de-mandados han interpuesto el presente recurso. Los deman-dados han apelado también de la resolución de abril 7 de 1947 por la cual se denegó la moción de nuevo juicio por ellos solicitado.
Consideraremos primero el recurso interpuesto contra la sentencia, pues si el mismo prosperase sería innecesario en-trar a considerar el segundo.
Los demandados apelantes imputan a la corte sentencia-dora la comisión de ocho errores. Examinaremos en primer término los que están relacionados con la admisión de evidencia.
1. En la demanda no se hace alegación alguna en cuanto a que entre el doctor Fernández García y la madre del de-mandante existiera un concubinato. Alegan los apelantes que la corte a quo erró al admitir prueba de un supuesto con-cubinato. Hagamos un resumen de toda la prueba aducida por ambas partes.
La primer testigo, Francisca Antonetti, madre del de-mandante, declaró: Conoció al doctor Fernández García en la playa de Salinas; éste la enamoró en su casa en ocasión en que él fué a ver a su madre que estaba enferma; como al mes el doctor se la llevó para el pueblo'de Salinas a “la calle Cayey a unos cuartos de Maximino Santiago” y allí le te-nía una cama y todo lo necesario. Ella salió encinta; vivió *486allí cinco meses. Todo esto ocurrió en el año 1917. A los dos meses de haberse ido con el doctor salió encinta. Luego el doctor se fué a trabajar para Fajardo y ella regresó a la playa de Salinas a casa de sus padres; y más tarde, el 12 de mayo de 1918, nació el niño. Como a los tres meses des-pués de haber nacido el niño el doctor fué a la playa a verlo y a lleverle dinero; cuando el niño tenía siete meses ella fué a Fajardo a ver al doctor y llevó al niño y el doctor lo cogió y dijo: “no se puede negar.” No volvió a ver al doctor hasta el 1931 cuando fué a la Clínica Fernández Gar-cía en Hato Rey. No había visto al doctor durante todo ese tiempo (13 años) porque no sabía su paradero y lo fué a ver en el 1931 porque se enteró por los periódicos. En esta visita el doctor le dió $50, y le manifestó allí y enton-ces refiriéndose al niño “que iba a darle una educación y ayudarle a sus alimentos”. Después de esta visita volvió a ver al doctor tres veces más acompañada por el chófer Rafael Garay y su .hijo. El doctor siempre recibía al mu-chacho muy cariñoso y le daba dinero. El niño se educó en el colegio de Martiniano García, en Ponce, y el doctor aten-día los gastos del colegio, ropa, etc., y le mandaba el dinero al muchacho por correo. Antes de tener relaciones con el doctor, ella era soltera, “una niña de 17 años.”
En el contrainterrogatorio declaró: Que ella tiene otro hijo de Ramón Vázquez, el cual nació a los tres años de haber nacido José Antonio; que el doctor ayudó a José Antonio hasta que éste tuvo 3 años, pues le mandaba dinero con el hermano de ella Tomás Antonetti; que pasaron como diez años sin ella saber del doctor; tuvo a Vázquez como marido y luego a Donato Laboy; que no recuerda el nom-bre de la persona que la llevó a Fajardo, pero sabe que fué en automóvil; que se fué a vivir con el doctor en junio de 1917; que el doctor se fué para Fajardo cuando vinieron las elecciones del “coco y la botella”; que el doctor comenzó *487a ayudar al demandante en el 1931; que ella fué a vivir a Ponee en 1921; que el niño nunca fué inscrito en el regis-tro y fué bautizado en Ponce por Antonio Ortiz y Rufina Laboy.
Fidel A. Gruillermety Ribas declaró: Que es auditor con-tador de la Clínica Fernández García; envió cartas y che-ques a nombre de y por encomienda del doctor a José Antonio Antonetti; los sobres generalmente contenían che-ques y otras veces cartas pidiéndole al demandante que en-viara las notas de sus estudios y esto lo hacía por instruc-ciones del doctor; que esto se comenzó a hacer en el 19391 El testigo presentó 60 cheques enviados por él al deman-dante y fechados desde el 1939 en adelante.
Justo Santiago declaró: Que conoció al doctor en el 1917; que Francisca Antonetti vivía en un cuarto en casaí de Maximino Santiago en la calle Cayey de Salinas y vi-vía allí con el doctor'; que el doctor era el único que la vi-sitaba e iba donde ella casi todas las noches; que el decla-rante tenía otra muchacha en otro cuarto de la misma casa y también iba a verla todas las noches; que el doctor vivía en el pueblo con su familia en casa de su cuñado don Pepe Rovira, con su mamá y su hermana; que Francisca salió en-cinta; que ésta vivió luego con Ramón Vázquez, y que el doctor se fué para Fajardo a fines de 1917.
Cornelio Alvarado declaró: Que el doctor se fué para Fajardo después de las elecciones del coco y la botella; que el doctor se llevó a Francisca para la casa de Maximino Santiago en la calle Cayey de Salinas; que ambos vivían allí como marido y mujer; que el doctor la visitaba allí; que ella salió encinta; que el doctor vivía en Salinas en la casa de su cuñado don Pepe Rovira y estaba allí regularmente;, que Francisca Antonetti dió a luz en la playa de Salinas, un niño; que todo esto ocurrió en el 1917.
*488En el contrainterrogatorio declaró: qne el doctor visi-taba la casa de Maximino Santiago donde vivía Francisca, pero no puede decir a qné iba; 'qne el doctor le confesó qne él llevaba relaciones con Francisca; qne el niño nació a me-diados del año 1918.
Teófilo Pérez declaró: qne el doctor era médico del pueblo de Salinas para el año 1917; qne el doctor visitaba la casa de Francisca Antonetti en la playa con frecuencia; qne Francisca se fné a vivir al pueblo a la calle Cayey en casa de Maximino Santiago y allí también el doctor la visitaba; que allí “en el período qne fné a esa casa yo vi qne la ba-rriga se le iba aumentando”; qne luego Francisca dió a luz en la playa a José Antonio.
En el contrainterrogatorio declaró: que Francisca es-taba “encinta del doctor”, porque él era el único qne visi-taba la casa; y qne supone que el doctor la visitaba como amante y no como médico, porque como vecino qne era pre-senció los preliminares cuando el doctor la enamoraba en casa de los padres de la mucbacba.
Rafael Garay declaró: qne se dedica a conducir auto-móviles públicos; que en el 1931 trajo en su automóvil a Francisca y José A. Antonetti desde Ponce basta San Juan y los dejó enfrente de la clínica Fernández García, en Hato Rey; que los trajo dos veces más después de ésa, pero que al demandante solo lo trajo mucbas veces-; que en una oca-sión el demandante le dijo al doctor “Papá, dame dinero para pagar el chófer”; que entonces el doctor sacó un billete de $5 y se lo dió para que cobrara.
José Antonio Antonetti declaró: que conoció al doctor en la Clínica Fernández García en el 1931, acompañado por su madre; que veía al doctor con frecuencia desde enton-ces; que recibió un sinnúmero de cheques enviádosle por el doctor “para pagarme los estudios y a la vez pagar los ali-mentos y ropa”; que él llevaba relaciones con el doctor de “padre e hijo”; que nunca fué empleado del doctor ni le *489rindió servicio alguno y qne recibía los cheques porque era su hijo; que el doctor lo trataba “como trata un padre a un hijo”.
En el contrainterrogatorio declaró: Que estudiaba en Martínez Business College; que hasta que tuvo 13 años no tuvo relaciones con el doctor de ningún género; que el doctor lo ayudaba con dinero desde 1931 pero que fué en 1939 que comenzó a recibir cheques regularmente — -fué • en este mismo año que ingresó en la escuela de comercio; que el doctor lo trataba con cariño y se “tuteaban” — sin embargo de las cartas que el demandante le escribió al doctor se des-prende que esto no existía, pues el saludo de cada carta era de “Estimado doctor” y terminaba con “quedo, seguro servidor, José E. Antonetti” — ■; que recibió ayuda del doctor hasta el 1943, cuando se fué a trabajar a la Central Mer-cedita; que en nipgún momento antes del fallecimiento del doctor Fernández (Jarcia trató de obtener el reconocimiento debido y el apellido de su padre — no puede explicar porqué no ejerció su derecho entonces — ; que al morir el doctor tuvo una entrevista con el doctor Fernández Cerra (hijo de Fernández García) y Eafael Fernández García (hermano del doctor Fernández García), pero no llegaron a un acuerdo; que cuando entró al ejército ño puso al doctor como que era su padre; que el doctor descontinuó la ayuda en 1943 por-que “me metí en política y a la vez me metí a trabajar en la central”; que nunca le pidió al doctor participación en sus bienes ni le solicitó ser reconocido; que fué a solicitar su parte en la herencia 17 días después del fallecimiento del doctor; que no estuvo en el entierro porque se enteró de la muerte muy tarde.
Nicolás Benitez declaró: Que conoció al doctor en Salinas y al clemanante “casi desde que estaba en el vientre de la madre;” que Francisca vivía con el doctor en la calle Cayey para ese año; que el doctor era el único que visi-taba a Francisca en ese tiempo; que Francisca vivió allí *490hasta octubre de 1917,- que vio al doctor en Ponee “como a los diez u once años de haberse ido para Fajardo, en la clínica del Dr. Pila” en ocasión en que se celebraba la inau-guración de una nueva planta; que allí fué a saludar al doctor y entonces se presentó el demandante y le pidió la ben-dición al doctor ocurriendo lo siguiente:
“Yo lo saludé, entonces llegó el muchacho ‘la bendición, papá’, le echó el brazo por el hombro, le dijo ‘Chico, ¿cómo van esos estu-dios?’, ‘Muy bien, papá.’
“P. ¿Qué más pasó allí si algo pasó?
“R. Entonces el muchacho le dijo ‘.¿Papá, usted se va hoy? ¿Cuándo se va?’ Y él le dice ‘Pues yo me voy esta noche’. Enton-ces allí yo me desvié y ellos se quedaron atrás.”
En el contrainterrogatorio declaró: Que el doctor vivía con su mamá en Salinas frente a la plaza Las Delicias, pero que en las horas de la noche “visitaba a la muchacha que tenía en la calle Cayey; que vió al doctor salir de la habi-tación de Francisca en la calle Cayey, en los últimos días de octubre de 1917; que el doctor se fué para Fajardo en noviembre de 1917.
Hasta aquí la prueba aportada por la parte demandante. Por el demandado declaró como primer testigo Rafael Modesto al efecto de que vino a declarar como testigo del de-mandante, pero no. lo llamaron; que envió un telegrama a Valentín Santiago al cuidado de Cruz Pacheco Ruiz, Sar-gento de Armas del Senado el día 14 de noviembre de 1946 que decía lo siguiente: “Pleito contra sucesión: Fernández señalado veinte corriente fuerte prueba preparándose aquí. Si autorizan venga pronto gestionar transacción. Rafael Modesto.” Explicó que el motivo por el cual envió el te-legrama fué porque él creía que todo se podía arreglar sin necesidad de ir a la corte.
En el contrainterrogatorio declaró: que el doctor cono-ció a Francisca cuando muchacha y la galanteaba en la calle Cayey y en la playa para el 1917; que es supervisor de es-cuelas rurales en Salinas.
*491Valentín Jiménez declaró: qne es hermano de Valentín Santiago; qne el telegrama enviado por Bafael Modesto fué dirigido a él; qne el doctor para el 1917 vivía en Salinas en casa de don Pepe Bovira; qne cnando el doctor es-taba en Salinas, el testigo lo acompañaba en todos süs re-corridos en calidad de ayudante; qne el doctor salió para Fajardo en-las últimas semanas de junio de 1917; qne des-pués qne el doctor se fné para Fajardo nnnca más regresó a Salinas; qne se fné a trabajar con el doctor para Fajardo en enero 7, 1918; qne nnnca antes había visto a Francisca y José Antonetti, hasta ahora hace poco qne los vió en Ponce; qne el doctor nnnca tuvo nn hijo en Salinas ni vivió en concu-binato con alguna mujer; qne e*a 1920 el doctor lo envió a Michigan a estudiar con gastos pagos.
En el contrainterrogatorio declaró: que hizo investiga-ciones en relación con este asunto por encomienda de la su-cesión del doctor Fernández García; qne tiene qne agrade-cerle muchos favores al doctor y su familia.
Eladio J. Caudal declaró: qne es contador público auto-rizado ; que fué assistant controller de la Central Fajardo desde 1913 hasta 1921; qne el doctor era médico residente de la compañía Fajardo Sugar Growers Association y que comenzó a trabajar como tal el día 1ro. de julio de 1917; qne el doctor continuó allí hasta julio 31 de 1920.
En el contrainterrogatorio declaró: que fué a Fajardo en agosto 13 de 3946, a ver los records y así pudo cercio-rarse con certeza de qne el doctor había comenzado a tra-bajar en Fajardo el 1ro. de julio de 1917; esto lo hizo a so-licitud de la sucesión Fernández García.
Fidel A. Guillermety Bibas declaró: que es auditor de la Clínica Fernández García; qne ocupa esta posición desde 1930; qne recibió órdenes del doctor para enviarle nn cheque al demandante a principios de 1939; que comenzó a enviarle al demandante $8 mensuales; qne este dinero se le enviaba para sus estudios; que esto duró hasta mediados de 1943; *492que la cantidad máxima mensual enviada fueron $15; que el doctor prestaba ayuda similar a otras personas, como 35 ó 40 personas distintas; que el doctor en 1943 le ordenó que descontinuara la ayuda al demandante porque éste se estaba dedicando a la política y porque abandonó sus es-tudios.
El Dr. J. L. Montalvo G-uenard declaró: Ejerció su pro-fesión en Salinas desde 1916 basta 1920; que el doctor vi-vía en casa de don Pepe Rovira con su mamá; que el doctor se fué para Fajardo en junio de 1917; que una vez se fue para Fajardo no regresó a Salinas; que no conoce al demandante ni tampoco,le conoció mujer alguna al doctor mientras éste estuvo en Salinas.
Leopoldo Morera ' declaró: que ba residido en Salinas desde el 1916 basta bace 12 años y nunca oyó decir que el doctor tuviese relaciones con ninguna mujer en Salinas; que el doctor vivía con don José Rovira para el 1917. En con-trainterrogatorio declaró: que . conoció a Francisca Anto-netti desde niña; que ésta tenía una buena reputación; que no puede decir lo que el doctor biciera por las noches mien-tras estuvo en Salinas porque el testigo no salía de su casa de noche.
José María Rovira declaró: que era hermano político del doctor; que el doctor para el 1916 vivía en su casa en Salinas; que el doctor estuvo viviendo allí basta fines de ju-nio de 1917, cuando se fué para Fajardo; que el doctor no estaba en Salinas para las elecciones del coco y la botella; que el doctor no tuvo relaciones de clase alguna con Francisca Antonetti ni que tuviera un hijo con ella.
Rafael Fernández García declaró: que es hermano del doctor; que para el 1916 y 1917 éste vivía en Salinas con su mamá en casa de José Rovira; que el doctor se fué para Fajardo en junio de 1917 y nunca más regresó a Salinas; que el doctor estaba en Fajardo cuando las elecciones del coco y la botella; que el doctor mientras vivió en Salinas *493llevó una vida pulcra y muy de su casa; que nunca tuvo co-nocimiento de que su hermano tuviere relaciones con Francisca o alguna otra mujer; que conoció al demandante' en la clínica en ocasión en que éste fué a reclamar su parte de la herencia; que el demandante le dijo que era hijo de su hermano; que en esa ocasión el demandante le enseñó una carta firmada por Guillermety (el auditor de la clínica) donde se le preguntaba por sus estudios; que el demandante le pidió que transara el asunto colocándolo en la clínica; que su hermano nunca le mencionó que tuviese hijo alguno en Salinas. En el contrainterrogatorio declaró: que el doctor era soltero cuando residía en Salinas.
Eugenio Fernández Cerra declaró: que es hijo legítimo del doctor; que conoció al demandante como a las dos se-manas de muerto el doctor. El testimonio de este testigo se refiere al incidente cuando el demandante fué a la clínica a reclamar sus presuntos derechos.
Carmelina Cerra de Fernández García declaró: que es la viuda del doctor; que el doctor acostumbraba a ayudar económicamente a estudiantes necesitados, entre otros, al demandante y la sucesión ha seguido esta práctica; nombra algunas personas que fueron ayudadas por el doctor.
La demanda está, basada en el artículo 125 del Código Civil, edición de 1930, el cual, en lo pertinente dispone:
“Artículo 125.- — Son hijos naturales los nacidos fuera de ma-trimonio, de padres que al tiempo dé la concepción de aquéllos hu-bieran podido casarse, sin dispensa o con ella.
“El padre está obligado a reconocer al hijo natural:
“1. • . . •.
“2. Cuando el hijo se halle en la posesión continua del estado de hijo natural del padre demandado, justificada por actos del mismo padre o de su familia.
“3. Cuando la madre fué conocida viviendo en concubinato con el padre durante el embarazo y al tiempo del nacimiento del hijo.”
*494La, prueba ofrecida por el demandante tendió a sostener las dos alegaciones esenciales de la demanda, o sean: (a) que el demandante fué concebido en el año 1917, cuando sil alegado padre y su madre natural eran solteros y hubieran podido contraer matrimonio; y (b) que el alegado padre “alimentó siempre, acarició y se ocupó de la educación e instrucción del demandante, a quien trató como su hijo, pú-blica y privadamente, y habiendo dicho demandante disfru-tado de la posesión constante del estado de hijo natural de dicho Eugenio Fernández García.”
La demanda no contiene alegación alguna al efecto de que la madre del demandante fuera conocida viviendo en concubinato con el Dr. Fernández García, durante el em-barazo y al tiempo del nacimiento del niño. La evidencia admitida con la oposición de la parte demandada no fué ofrecida para probar el concubinato y sí las relaciones amo-rosas que se alega existieron entre los alegados padres del demandante. Más aún, esa prueba si algo demuestra es que Francisca Antonetti no vivía en concubinato con el alegado padre del demandante. La corte inferior no cometió error al admitirla.
2. Los señalamientos restantes están relacionados con la apreciación que de la evidencia hizo la corte inferior. Los consideraremos conjuntamente.
La prueba aducida por el demandante para establecer la paternidad del Dr. Fernández García es a nuestro juicio in-suficiente. Con excepción de Francisca Antonetti, quien de-claró en cuanto a las alegadas relaciones carnales entre ella y el Dr. Fernández García, todo lo que declaran los demás testigos del demandante es que el doctor, quien ejercía su profesión en el mismo pueblo de Salinas, visitaba la casa de Maximino Santiago, en la cual vivía Francisca Antonetti. Sobre lo que ocurriera dentro de la casa, nada vieron y nada saben dichos testigos. Sus declaraciones no son suficientes, *495aun cuando sean creídas, para justificar la conclusión de que las visitas del doctor a la casa de Santiago no eran de ca-rácter profesional y sí con el propósito de sostener allí re-laciones amorosas con Francisca Antonetti.
La declaración de Francisca Antonetti en cuanto al he-dió de la paternidad es en verdad deficiente e imprecisa. Dice que el niño nació el 12 de mayo de 1918. Si esto es cierto, la concepción debió tener lugar allá para el 12 de agosto de 1917. La prueba no contradicha de los deman-dados demuestra que el Dr. Fernández García trasladó su residencia al pueblo de Fajardo y empezó a trabajar allí como médico residente de la Fajardo Sugar Growers Association el día 1ro. de julio de 1917. El testimonio positivo del Si'- Candal y el del Dr. Montalvo Guenard, sobre el hecho del traslado del Dr. Fernández García a Fajardo a fines de junio de 1917, no habiendo sido contradichos y no siendo el hecho inverosímil ni físicamente imposible, debie-ron merecer crédito a la corte inferior. Caballero v. González, 53 D.P.R. 539; Pedraza v. González et al., 66 D.P.R. 757. Es al demandante a quien incumbe probar que él fué concebido como resultado de relaciones sexuales habidas en-tre su madre natural y su alegado padre. No encontramos prueba alguna que demuestre que el doctor Fernández Gar-cía visitara o tuviera relaciones sexuales con la madre del demandante en momento alguno durante los meses de julio y agosto de 1917, en uno de los cuales debió ser concebido el niño nacido el 12 de mayo de 1918. Se dirá que era po-sible que el doctor fuera desde Fajardo hasta Salinas a vi-sitar a su amante, pero ésa es una mera conjetura carente de todo valor probatorio.
La corte inferior cometió manifiesto error al resolver que la alegada paternidad había sido establecida.
Asumiendo que dicho error no fué cometido, veamos si la prueba aducida por el demandante es suficiente para sos-*496tenor la alegación de “posesión continua del estado de Rijo natural” del Dr. Fernández García, justificada por actos del alegado padre.
De acuerdo con la declaración de Francisca Antonetti, cuando el niño tenía 7 meses ella lo llevó a Fajardo a ver al doctor. El niño cumplió los siete meses de nacido el 12 de diciembre de 1918. Desde esa fecha hasta el año 1931 ella no volvió a ver al doctor porque no sabía su paradero. En 1931 se enteró por los periódicos del paradero del doctor y entonces fué a verlo y el doctor le dió $50. Fué ocho años más tarde, en mayo de 1939, cuando el demandante te-nía 21 años de edad, que el doctor empezó a enviar al de-mandante $15 mensuales para pagar sus gastos de educación en una escuela de comercio en Ponee. Esos pagos termi-naron cuando el demandante abandonó sus estudios •'para dedicarse a la política.
La norma establecida por el Tribunal Supremo en Torres v. Sucesión Caballero, 39 D.P.R. 724, 729, es aplicable al caso de autos. Al confirmar la sentencia desestimando la demanda, el Tribunal, por voz del Juez Asociado Sr. Aldrey, se expresó así:
“Para analizar tal prueba hay que tener en cuenta algunas cir-cunstancias concurrentes en casos como el presente. Desde luego, cuando so trata do obtener la declaración del status de hija natural do un padre que ha fallecido la prueba debe ser estudiada y con-siderada con mucho cuidado y hasta con cierto recelo, pues la persona a quien se imputan determinados actos de reconocimiento no puede defenderse de ellos y son generalmente sus parientes, desco-nocedores muchas veces de la vida íntima deí difunto, los que han de defenderle de la imputación de tales actos, sin otra prueba, gene-ralmente, que la negativa. Además, suele ser sospechoso que a pesar de haber transcurrido un gran número de años, en este caso unos diez y seis años, sin que se atribuya al presunto padre actos de reconocimiento y más bien un abandono de ellos, sin embargo se esperó su muerte para entonces demandar" a los que han de recibir sus bienes. Y en todo caso siempre hay que tener en cuenta que la prueba de los actos de reconocimiento debe ser robusta y convin-*497cente, según hemos declarado en varias ocasiones, y que no debe' ser de actos aislados sino en tal modo que demuestren la posesióm continua del status de hijo natural del presunto padre o de su fami-lia, sin que tengan que ser ininterrumpidos durante toda la vida deb hijo reclamante.'’
Conviene hacer constar que la prueba, tanto de la pa-ternidad como de la posesión del estado de hijo natural, en el caso de Torres v. Sucesión Caballero, según el resumen que de ella se hace en la opinión, era mucho más robusta y convincente que la ofrecida en el presente caso. En los ca-sos de Colón v. Sucn. Tristani, 44 D.P.R. 171 y 45 D.P.R. 227, y Alicea v. Antuñano, 50 D.P.R. 923, citados por el de-mandante apelado, la prueba del concubinato y de los ac-tos de reconocimiento era tan robusta y convincente que m> dejaba duda alguna en cuanto a la filiación que se solicitaba.
La evidencia en cuanto a la alegada posesión continua del estado de hijo natural no tiene en este caso ni la robustez ni la fuerza de convicción necesarias para cumplir con la re-gla establecida por la jurisprudencia que hemos citado. Aquí, como en Torres v. Sucesión Caballero, supra, el deman-dante esperó 28 años, desde su nacimiento hasta la muerte de su alegado padre, para entonces demandar a los que han de recibir sus bienes. La prueba si algo demuestra no son actos de reconocimiento y sí un abandono de ellos. La misma madre del demandante declara que desde el año 1918 hasta el 1931 ni ella ni el niño vieron al doctor ni recibié-ron nada de él. El resto de la prueba se refiere a actos ais-lados, sin fijar la fecha de los mismos. Es cierto que la prueba documental ofrecida por el demandante demuestra que durante un número de años el Dr. Fernández García ayudó al demandante con la suma de $15 mensuales para pagar por su educación en un colegio comercial. Empero, ese hecho, admitido por los demandados, no os por sí solo suficiente para poder basar en él una declaración de filia-ción a favor del demandante, toda vez que la prueba adu-cida por los demandados y no contradicha demostró que el *498Dr. Fernández García ayudaba en la misma forma a un buen número de estudiantes pobres. Las cartas escritas por el demandante al doctor demuestran que la ayuda que aquél recibía no era como bijo y sí como un protegido, pues en ellas el demandante expresa su agradecimiento y ofrece de-volver las sumas recibidas cuando esté en condiciones para poder hacerlo.
Por las razones expuestas el suscribiente opina que la norte inferior cometió manifiesto error en la apreciación de la prueba, que ésta es insuficiente para sostener la demanda y que la sentencia recurrida debió ser revocada y en su lu-gar debió dictarse otra desestimando la demanda con impo-sición de las costas al demandante.